DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-17 are presented for examination.

Information Disclosure Statement’s
3.	The information disclosure statement(s) submitted on 04/23/21, 03/11/22 & 09/29/22 have being considered by the examiner and made of record in the application file. 

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
5.       The drawings filed on 04/23/21 are accepted by the examiner.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 2-3, 6, 10-11 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leiba et al. (hereinafter referred as Leiba) U.S. Patent Application Publication # 2016/0277209 A1.
Regarding claims 1 & 10: Leiba discloses a communication system/a method comprising: 
a mesh topology that is formed by a plurality of nodes including a node which supports a connection by a wireless link and a node which supports connections by a wireless link and a wired link (See FIG. 2 & Para. 0052-0054; Nodes 201, 206, 207, 209 & 210 are formed as a mesh topology and the Nodes are connected with each other via wired (i.e., wired link 203A, 203B, 203C & 203D) and wireless link (i.e., wireless link 205). At least one link is wireless link and other links may be wired or wireless); and 
a tree topology that is formed over the mesh topology by a link selection of the wireless link or the wired link based on an autonomous decentralized control in the individual nodes (See FIG. 5A, Para. 0006-007; selecting per each of the sub-ring structure, a specific one of the wireless data links to substantially not to us, thereby forming a new tree structure to transport data).
Regarding claim 2: Leiba discloses a communication system, wherein the tree topology includes at least one wired link (See FIG. 2 & Para. 0052; wired link 203A).
Regarding claim 3: Leiba discloses a communication system, wherein the autonomous decentralized control includes a process to update at least one link status among the wireless link and the wired link between any of the nodes that forms the mesh link (See Para. 0090; TE metrics updated).
Regarding claim 6: Leiba discloses a communication system, wherein the link selection includes a process to select the wired link in preference to the wireless link when the connection by the wired link is established (See FIG. 5A, Para. 0006-007; selecting per each of the sub-ring structure, a specific one of the wireless data links).
Regarding claim 11: Leiba discloses system comprising: 
a mesh topology formed by a plurality of node, a part or all of the plurality of node being available to mutually establish a connection to other plurality of the nodes (See FIG. 2 & Para. 0052-0054; Nodes 201, 206, 207, 209 & 210 are formed as a mesh topology and the Nodes are connected with each other via wired (i.e., wired link 203A, 203B, 203C & 203D) and wireless link (i.e., wireless link 205). At least one link is wireless link and other links may be wired or wireless), 
wherein 
a destination node of the connection is not fixed and is changeable according to a state of communications (See FIG. 2A & Para. 0054-0055; data travels through multiple layer-2 (L2) path (i.e., node 207 or through nodes 206 and 210), 
at least one of the plurality of nodes is selectable as a core node which is a final destination of the communication (See FIG. 5A, Para. 0006-007; selecting per each of the sub-ring structure, a specific one of the wireless data links to substantially not to us, thereby forming a new tree structure to transport data), 
at least a part of the plurality of nodes is available in communications by a wireless connection and a wired connection (See FIG. 2 & Para. 0052-0054; Nodes are connected with each other via wired (i.e., wired link 203A, 203B, 203C & 203D) and wireless link (i.e., wireless link 205). At least one link is wireless link and other links may be wired or wireless), 
each of the plurality of the nodes forms a tree topology over the mesh topology by determining a connection destination for an upstream direction towards the core node (See FIG. 5A, Para. 0006-007; selecting per each of the sub-ring structure, a specific one of the wireless data links to substantially not to us, thereby forming a new tree structure to transport data).
Regarding claim 12: Leiba discloses a system, wherein all of the plurality of the nodes are available in communications by both of the wireless connection and the wired connection (See FIG. 2 & Para. 0052-0054; Nodes 201, 206, 207, 209 & 210 are formed as a mesh topology and the Nodes are connected with each other via wired (i.e., wired link 203A, 203B, 203C & 203D) and wireless link (i.e., wireless link 205). At least one link is wireless link and other links may be wired or wireless).
Regarding claim 13: Leiba discloses a system, wherein the plurality of the node perform an autonomous decentralized control which updates at least one connection status of the wireless connection and the wired connection between the respective nodes that forms the mesh topology (See Para. 0090; TE metrics updated).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 4-5, 8 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba, in view of Rahman et al. (hereinafter referred as Rahman) US Patent Application Publication No. 2008/0112363 A1.
Regarding claim 8: Leiba discloses a node (See FIG. 2A & Para. 0054; Node) which constitutes a mesh topology (See FIG. 2A & Para. 0054; mesh topology), the node comprising: 
a link selection of the wireless link or the wired link which forms a tree topology over the mesh topology, based on a status of communication by at least one of the wireless link and the wired link (See FIG. 5A, Para. 0006-007; Nodes are connected with each other via wired (i.e., wired link 203A, 203B, 203C & 203D) and wireless link (i.e., wireless link 205). At least one link is wireless link and other links may be wired or wireless). selecting per each of the sub-ring structure, a specific one of the wireless data links to substantially not to us, thereby forming a new tree structure to transport data).
Leiba does not explicitly discloses that the node comprises a wireless interface that supports a connection by a wireless link; a wired interface that supports a connection by a wired link and a controller.
However, Rahman from the same field of endeavor discloses the node (See FIG. 2 & Para. 0033; Access Point) comprises a wireless interface that supports a connection by a wireless link; a wired interface that supports a connection by a wired link (See FIG. 2 & Para. 0033; Access Point includes backhaul radio 201 and Access radio 203) and a controller (See FIG. 2 & Para. 0033; Access Point includes a Processor 205).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the node comprises a wireless interface that supports a connection by a wireless link; a wired interface that supports a connection by a wired link and a controller as taught by Rahman in the system of Leiba in order to extend ring-like communication architecture (See Para. 0002; lines 1-2).
Regarding claim 4: Leiba discloses all the limitations of the claimed invention with an exception of wherein each of the plurality of nodes comprises a memory to store information on the link status.
However, Rahman from the same field of endeavor discloses a memory to store information on the link status (See FIG. 2 & Para. 0033; memory 209).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a memory to store information on the link status as taught by Rahman in the system of Leiba in order to extend ring-like communication architecture (See Para. 0002; lines 1-2).
Regarding claim 5: The combination of Leiba and Rahman disclose a system.
Furthermore, Rahman discloses a system, wherein each of the plurality of nodes comprises a processor to calculate the link status (See FIG. 2; AP Processor 205).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a processor as taught by Rahman in the system of Leiba in order to extend ring-like communication architecture (See Para. 0002; lines 1-2).
Regarding claim 14: The combination of Leiba and Rahman disclose a system.
Furthermore, Rahman discloses a system, wherein each of the plurality of the nodes comprises a memory to store information on the connection status (See FIG. 2 & Para. 0033; memory 209).
Regarding claim 15: The combination of Leiba and Rahman disclose a system.
Furthermore, Rahman discloses a system, wherein each of the plurality of the nodes comprises a processor to calculate the connection status (See FIG. 2; AP Processor 205).


Allowable Subject Matter
10.	Claims 7, 9 & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Aguirre et al. 2009/0285124 A1 (Title: Wireless mesh network transit link topology optimization) (See Abstract, Para. 0031 & 00038).
	B.	Maufer et al. 7, 606, 175 B1 (Title: Extended service set mesh oath selection) (See abstract, Para. 0006 & 00813-0016).
	C.	Shi et al. 2008/0031169 A1 (Title: System and method for voice and video communication over a wireless network) (See FIG. 1, Para. 0046, 0050 & 0160).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469